Bierly, C. J.
Appellee, Radio Corporation of America, Victor Division, by counsel, on June 21, 1965 filed a verified motion to dismiss the above appeal or in the alternative that the decision of the Review Board be affirmed. Appellant filed objections to said motion to dismiss.
Point 4 of said motion to dismiss is in the following words and figures, to-wit:
“4. That the purported transcript was not properly certified by the Chairman of the Review Board in accordance with the requirements of Section 1812 of the Indiana Employment Security Act, Burns Ann. Stat. Section 52-1542-k (1964 Replacement), in that Douglas J. Morris was not the Chairman of the Review Board at the time that he signed the Certificate and that by virtue thereof there is nothing before this Court upon which to act.”
The Acts of the General Assembly of 1947, Ch. 8, § 1902, at page 673, being § 52-1543a of Burns’ Indiana Statutes, 1964 Replacement, reads, in part, as follows:
“The Indiana employment security board shall consist of five [5] members, who shall be appointed by the governor, as hereinafter provided. Two [2] members of the Indiana employment security board shall be appointed as representatives of labor and its interests; one [1] member shall be appointed as a representative of the state and its interest and of the public at large; one [1] member shall be appointed as a representative of the large employers of the state; and one [1] member shall be appointed as a representative of the independent merchants and small employers of the state. All appointments shall be made for terms of four [4] years. All appointments to full terms or to fill vacancies shall be made so that all terms shall end on March 31.”
We likewise note that the first sentence of the second paragraph of the above cited § 1902 of said Act reads as follows, to-wit:
*80“Every member so appointed shall serve until his successor shall have been appointed and qualified.”
Enrolled House Act No. 1013, approved March 9, 1965, and designated as Chapter 190 of the Acts of the General Assembly of 1965, reads, in part, as follows:
“SEC. 12. Acts 1947, c. 208, s. 1805, is amended to read as follows: Sec. 1805. The governor shall appoint a Review Board composed of three members who shall serve full-time, not more than two of whom shall be members of the same political party, with salaries to be fixed by the governor, which Board shall consist of the chairman and the two members who shall serve for three (3) years, two (2) ¡years, and one (1) year, respectively, with all subsequent appointments to full terms or to fill vacancies to be made for three (3) years. . . .”
Said Chapter 190 of the Acts of the General Assembly of 1965, contained an emergency clause, the effective date of which was given as of April 1, 1965.
The governor appointed three members of the Review Board on April 21, 1965, to be effective as of July 1, 1965.
In light of the above statement as set forth in Burns’ § 52-1543a, as heretofore referred to, that a member of the Indiana Employment Security Board shall hold office until his successor has been appointed and qualified, we are of the opinion that said Chairman of the Review Board, Douglas J. Morris, was the duly appointed, qualified and acting Chairman of said Board on the 5th day of April, 1965, which is the date that he signed the certificate in the transcript submitted in this appeal.
Enrolled House Act No. 1013, designated as Chapter 190 of the Acts of the General Assembly of 1965, amended, in part, the Acts of the General Assembly of 1947, Chapter 8, designated § 52-1543a, Burns’ 1964 Replacement, as to the composition of the Review Board.
*81Hence, this court is of the opinion that appellees’ motion to dismiss the appeal should be denied.
Motion to dismiss appeal denied.